UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5134



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NATE JACKSON, a/k/a “B”,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:06-cr-00044-IMK)


Submitted:   September 12, 2007           Decided:   October 4, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ailynn M. Orteza, Morgantown, West Virginia, for Appellant.
Sharon L. Potter, United States Attorney, Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nate Jackson appeals his 292-month sentence imposed upon

his guilty plea to possession with intent to distribute 4.8 grams

of cocaine base within 1000 feet of a protected location in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 860. Appellate

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), raising the issue of whether Jackson’s sentence is

reasonable,       but    alleging   no   error    by   the    district      court   and

concluding there are no meritorious grounds for appeal.                       Jackson

was informed of his right to file a pro se supplemental brief but

has not done so.          For the reasons that follow, we affirm.

             This court reviews the imposition of a sentence for

reasonableness.          United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).       After      Booker,   courts   must    calculate       the   appropriate

guidelines range, making any appropriate factual findings.                     United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).                     The court

then should consider the resulting advisory guidelines range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2007) and determine an appropriate sentence.                     Davenport,

445   F.3d   at    370.      “[A]   sentence      within     the   proper    advisory

Guidelines range is presumptively reasonable.”                     United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see Rita v. United




                                         - 2 -
States, 127 S. Ct. 2456, 2462-69 (2007) (upholding application of

presumption of reasonableness to within-guidelines sentence).

            In this case, the district court properly calculated the

guidelines range as between 292 and 365 months, based on Jackson’s

offense level of thirty-eight and criminal history category of

three.    Moreover, the district court treated the guidelines as

advisory,      and   sentenced    Jackson    only   after    considering        the

sentencing     guidelines,    the    §   3553(a)    factors,      and     counsel’s

arguments.      Jackson’s     292-month      sentence       is     presumptively

reasonable, as it is within the appropriate guidelines range and

below    the    forty-year       statutory   maximum.            See    21   U.S.C.

§§ 841(b)(1)(C), 860.        As neither Jackson nor the record suggests

any information to rebut the presumption, we find that Jackson’s

sentence is reasonable.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                       We therefore

affirm Jackson’s conviction and sentence. This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                       If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.             Counsel’s motion

must state that a copy thereof was served on the client.                         We

dispense with oral argument because the facts and legal contentions


                                     - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -